                        4:21-cr-40022-JES-JEH # 37          Page 1 of 1
                                                                                                     E-FILED
                                                      Tuesday, 31 August, 2021 09:52:45 AM
                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS        Clerk, U.S. District Court, ILCD


UNITED STATES OF AMERICA,                                   )
                                                            )
                      Plaintiff,                            )
                                                            )
       v.                                                   )               Case No. 21-40022
                                                            )
MAISIE LAUREL REED,                                         )
                                                            )
                      Defendant.                            )


                          ACCEPTANCE OF PLEA OF GUILTY,
                           ADJUDICATION OF GUILT, AND
                              NOTICE OF SENTENCING


       Pursuant to the Report and Recommendations of United States Magistrate Judge Jonathan

Hawley to which there have been no timely objection, the plea of guilty of the Defendant to Counts

1, 2 and 3 of the Indictment is hereby accepted, and Defendant is adjudged guilty of such offense.

This matter remains set for sentencing on November 29, 2021 at 10:00 a.m. in Peoria.

       ENTERED August 31, 2021.



                                             s/ James E. Shadid
                                             JAMES E. SHADID
                                             United States District Judge
